 

Exhibit 10.1

 

  EXECUTION VERSION   11/20/2014

 



 



 

PURCHASE AGREEMENT

 

by and between:

 

CERTUSHOLDINGS, INC.

 

a Delaware Corporation

 

and

 

INVESTVIEW, INC.

a Nevada Corporation

 





 



 

Dated as of November 21, 2014

 





 



 



 

 

 

 

  

TABLE OF CONTENTS

 

1. definitions. 1       2. sale and transfer of shares; closing 1   2.1 purchase
and sale 1   2.2 purchase price 1   2.3 Transactions to Be Effected at the
Closing 1   2.4 Closing 2   2.5 Withholding Tax 2         3. REPRESENTATIONS AND
WARRANTIES OF SELLER 3   3.1 Organization; Existence, and Good Standing 3   3.2
Enforceability; Authority; No Conflict 3   3.3 Financial Statements 4   3.4
Absence of Certain Changes, Events, and Conditions 4   3.5 Material Contracts 4
  3.6 Title to Assets; Encumbrances 5   3.7 Customer Issues 5   3.8 Taxes 6  
3.9 No Material Adverse Effects 6   3.10 Compliance with Legal Requirements;
Governmental Authorizations 7   3.11 Legal Proceedings; Judgments 8   3.12
Intellectual Property; Trade Secrets 8   3.13 Interests of Related Persons 9    
    4. Representations and Warranties of Buyer 9   4.1 Existence and Good
Standing 9   4.2 Authorization 9   4.3 Regulatory Consents 9         5.
Covenants of Seller Prior to Closing Date 9   5.1 Clients List; Access and
Investigation 9   5.2 Operation of the Business of the Targets 10   5.3
Available Cash after Closing 10   5.4 Negative Covenant 10   5.5 Required
Approvals 10         6. Covenants of Buyer Prior to Closing Date 10   6.1
Approvals of Governmental Bodies 10   6.2 Reasonable Best Efforts 11         7.
Conditions Precedent to Buyer’s Obligation to Close 11   7.1 Due Diligence and
Disclosure Schedule 11   7.2 Accuracy of Representations 11   7.3 Seller’s
Performance 11

 

i

 

  

  7.4 Regulatory Consents 11   7.5 No Proceedings 11   7.6 No Prohibition 11  
7.7 Operation in the Ordinary Course; No Adverse Change 12         8. Conditions
Precedent to Seller’ Obligation to Close 12   8.1 Accuracy of Representations 12
  8.2 Buyer’s Performance 12   8.3 No Injunction 12   8.4 Regulatory Consents 12
  8.5 Employee Hiring 12   8.6 License Agreements 13         9. INDEMNIFICATION
13   9.1 Survival; Right to Indemnification not Affected by Knowledge 13   9.2
Indemnification and Payment of Damages by Seller 13   9.3 Indemnification and
Payment of Damages by Buyer 14   9.4 Procedure of Indemnification—Third Party
Claims 14   9.5 Procedure for Indemnification—Other Claims 15   9.6 arbitration
15         10. Termination. 15   10.1 Termination Events 15   10.2 Effect of
Termination 16         11. POST-CLOSING COVENANTS 16   11.1 Taxes 16   11.2
Confidentiality 16   11.3 Employee Matters 17         12. General Provisions. 17
  12.1 Expenses 17   12.2 Casualty Loss 17   12.3 Public Announcements 17   12.4
Notices 17   12.5 Further Assurances 18   12.6 Waiver 18   12.7 Entire Agreement
and Modification 18   12.8 Assignments, Successors, and No Third-Party Rights 19
  12.9 Severability 19   12.10 Section Headings; Construction 19   12.11
Arbitration 19   12.12 Litigation 20   12.13 Legal Fees and Costs 20   12.14
Mutual Drafting 20   12.15 Execution of Agreement 20

 

ii

 

  



PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is made effective as of November 21,
2014, by and between CertusHoldings, Inc. (“Seller”), a Delaware corporation,
and Investview, Inc. (“Buyer”), a Nevada corporation.

 

Background

 

Whereas, Seller owns the outstanding shares of common stock (the “Shares”) of
CertusSecurities, Inc. (“CSI”), a Georgia corporation and wholly owned
subsidiary of Seller. CSI is a registered broker-dealer engaged in the business
of providing investment advice and other financial advisory services and
products to private accounts of certain institutional and individual investors
(the “CSI Business”).

 

Whereas, Seller owns 100% of the membership interests (the “Membership
Interests”) of CertusInvestment Advisors, LLC (“CIA”; together with CSI, the
“Targets”), a limited liability company and wholly owned subsidiary of Seller.
CIA is a registered investment advisor engaged in the business of providing
investment advice and other financial advisory services and products to private
accounts of certain institutional and individual investors (the “CIA Business”;
together with the CSI Business, the “Businesses”).

 

Whereas, Buyer desires to acquire, and Seller desires to sell to Buyer, upon the
terms and subject to the conditions set forth in this Agreement, (1) all of the
outstanding and issued Shares of common stock of CSI; and (2) 100% of the
Membership Interests in CIA.

 

Now, Therefore, in consideration of the foregoing and the terms and conditions
set forth herein, the parties hereby agree as follows:

 

Terms and Conditions

 

1.          definitions. Unless otherwise indicated, capitalized terms of
general applicability are defined in Exhibit A.

 



2.          sale and transfer of shares; closing.

 

2.1         purchase and sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, the Shares.

 

2.2         purchase price. Buyer shall pay to Seller an aggregate purchase
price of $190,000 (the “Purchase Price”). The Purchase Price will be payable at
the Closing. The payment of this Purchase Price is referred to herein as the
“Purchase Payment.”

 

2.3         Transactions to Be Effected at the Closing.

 

(a)          At the Closing, Buyer shall deliver to Seller:

 

 

 

  

(i)          The Purchase Payment by wire transfer of immediately available
funds to an account of Seller designated in writing by Seller to Buyer no later
than three Business Days prior to the Closing Date;

 

(ii)         A certificate executed by Buyer representing and warranting to
Seller that each of Buyer’s representations and warranties in this Agreement was
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date;

 

(iii)        All other agreements, documents, instruments, license agreements
substantially in the form of Exhibit B, or certificates (collectively, the
“Ancillary Agreements”) required to be delivered by Buyer at or prior to the
Closing pursuant to Article 7 of this Agreement or otherwise necessary to effect
the Contemplated Transactions.

 

(b)         At the Closing, Seller shall deliver to Buyer:

 

(i)          Stock certificates evidencing the Shares, free and clear of all
encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank in the form of Exhibit C to this
Agreement (the “Assignment of Shares”);

 

(ii)         An executed copy of the assignment of Membership Interests free and
clear of all encumbrances, duly endorsed in blank or accompanied by such other
instruments of transfer duly executed in blank in the form of Exhibit D to this
Agreement (the “Assignment of Membership Interest”);

 

(iii)        A certificate executed by Seller representing and warranting to
Buyer that each of Seller’s representations and warranties in this Agreement was
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date; and

 

(iv)        All other agreements, documents, instruments, or certificates
required to be delivered by Seller at or prior to the Closing pursuant to
Article 8 of this Agreement or otherwise necessary to effect the Contemplated
Transactions.

 

2.4         Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares and the Membership Interests contemplated by
this Agreement shall take place at a closing (the “Closing”) to be held at 9:00
a.m., no later than three Business Days after the last of the conditions to the
Closing set forth in Article 7 and Article 8 have been satisfied or waived
(other than conditions which, by their nature, are to be satisfied on the
Closing Date), at a mutually agreeable location, or by facsimile or electronic
transmission of signed counterparts of this Agreement and the Ancillary
Agreements, and wire transfer payments (the day on which the Closing takes place
being the “Closing Date”).

 

2.5         Withholding Tax. Buyer and Seller shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Buyer and Seller may be required
to deduct and withhold under any provision of Tax Law. All such withheld amounts
shall be treated as delivered to Seller hereunder.

 

2

 

  

3.        REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Buyer as follows:

 

3.1         Organization; Existence, and Good Standing.

 

(a)          Seller is a corporation duly organized and validly existing under
the laws of the State of Delaware and is the owner of 100% of the authorized and
outstanding capital stock of CSI and 100% of the Membership Interests in CIA.

 

(b)          CSI is a corporation duly organized and validly existing under the
laws of the State of Georgia, with full corporate power and authority to conduct
the CSI Business as it is now being conducted, to own or use its properties and
assets, and to perform all its obligations under such CSI’s contracts. CSI is
duly qualified to do business and is in good standing under the laws of each
other state or jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification except in each case where the failure to qualify or
to be in good standing would not have a material adverse effect on CSI.

 

(c)          CIA is a limited liability company duly organized and validly
existing under the laws of the State of Georgia, with full corporate power and
authority to conduct the CIA Business as it is now being conducted, to own or
use its properties and assets, and to perform all its obligations. CIA is duly
qualified to do business and is in good standing under the laws of each other
state or jurisdiction in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification except in each case where the failure to qualify or to be in
good standing would not have a material adverse effect on CIA.

 

(d)          Seller has made available to Buyer complete and accurate copies of
each of the Targets’ Organizational Documents, as currently in effect.

 

3.2         Enforceability; Authority; No Conflict.

 

(a)          This Agreement and the Contemplated Transactions constitute the
legal, valid, and binding obligations of Seller, enforceable against Seller in
accordance with the terms contained herein and therein. Seller has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement, and such action
has been duly authorized by all necessary action by Seller.

 

(b)          Except as set forth on Schedule 3.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions by Seller will, directly or indirectly (with or
without notice or lapse of time): (i) contravene, conflict with, or result in a
violation of (A) any provision of the Organizational Documents of Seller or
either of the Targets, or (B) any resolution adopted by Seller; (ii) contravene,
conflict with, or result in a violation of any Legal Requirement or any Order to
which Seller may be subject; (iii) contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate, or modify any
Governmental Authorization that is held by Seller or otherwise give any
Governmental Body the right to challenge the Contemplated Transactions; (iv)
contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any contract; or (v) cause either of the Targets to become subject to
or liable for the payment of any Tax

 

3

 

  

(c)          Except as set forth in Schedule 3.2(c), Seller will not be required
to give any notice to or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation of any of the
Contemplated Transactions.

 

(d)          Seller is and will be, on the Closing Date, the record and
beneficial owner and holder of the Shares, free and clear of all Encumbrances.
Except as set forth on Schedule 3.2(a), there are no contracts relating to the
issuance, sale, or transfer of any Shares, Membership Interest, or other equity
securities of either of the Targets.

 

3.3         Financial Statements. Seller has delivered to Buyer: (a) unaudited
consolidated balance sheets of each of CSI and CIA for the twelve-month period
ending December 31, 2013 and the nine-month period ending September 30, 2014,
and the related unaudited consolidated statements of income. To the best of
Seller’s knowledge, such financial statements are in accordance with GAAP.

 

3.4         Absence of Certain Changes, Events, and Conditions. Since the date
of the financial statements made available to Buyer pursuant to Section 3.3 and
other than in the Ordinary Course of Business consistent with past practice,
there has not been, with respect to either of the Targets, any:

 

(a)          event, occurrence, or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; or

 

(b)          imposition of any Encumbrance upon either of the Targets’ equity or
assets, tangible or intangible.

 

3.5         Material Contracts.

 

(a)          Schedule 3.5(a) lists each of the following contracts of either of
the Targets (such contracts, together with all contracts concerning the
occupancy, management, or operation of any real property listed or otherwise
disclosed in Schedule 3.13 and all contracts relating to Intellectual Property
set forth in Schedule 3.13, being “Material Contracts”):

 

(i)          each contract of either of the Targets involving aggregate
consideration in excess of $30,000 and which, in each case, cannot be cancelled
by either of the Targets without penalty or without more than 90 days’ notice;

 

(ii)         all broker, distributor, dealer, franchise, agency, sales
promotion, market research, marketing consulting, and advertising contracts to
which either of the Targets are a party;

 

4

 

  

(iii)        all Employment Agreements and contracts with independent
contractors or consultants (or similar arrangements) to which either of the
Targets are a party and which are not cancellable without penalty or without
more than ninety days’ notice;

 

(iv)        all contracts with payments, termination provisions, or any other
provision which will be triggered by a change in control of the Shares or
Membership Interest; and

 

(v)         all contracts between or among CSI on the one hand and Seller or any
affiliate or subsidiary of Seller (other than CSI) on the other hand; and all
contracts between or among CIA on the one hand and Seller or any affiliate or
subsidiary of Seller (other than CIA) on the other hand.

 

(b)          Each Material Contract is valid and binding on each of the Targets
in accordance with its terms and is in full force and effect. To the Knowledge
of Seller, neither of the Targets nor any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under) or has
provided or received any notice of any intention to terminate any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments, and supplements thereto and waivers thereunder) have
been made available to Buyer.

 

(c)          On the date that is the 30th day after the Closing Date, or if such
date is not a business day, on the date that is the first business day following
the date that is the 30th day after the Closing Date, Buyer and Seller shall
make a post-closing adjustment payment with respect to the Material Contracts.
Seller shall be responsible for payment of any amounts attributable to seller
under the Material Contracts which were accrued or which are related to Seller’s
receipt of services, goods, materials or other things of benefit prior to the
Closing Date.

 

3.6         Title to Assets; Encumbrances. Neither of the Targets own any real
property for the conduct of the Businesses. Schedule 3.6 contains a complete and
accurate list of all leasehold or other interests of each of the Targets in real
property for the conduct of the Businesses. Seller has made available to Buyer
copies of the instruments (whether or not recorded) by which Seller or the
either of the Targets acquired such interests, and copies of all title insurance
policies, bills of sale, opinions, abstracts, and surveys of either of the
Targets relating to such interests. Each of the Targets have good title to all
personal property and equipment they own, all of which are free and clear of all
Encumbrances.

 

3.7         Customer Issues.

 

(a)          Schedule 3.7(a) sets forth all Licenses held by each of the Targets
and any agent of either of the Targets listed by jurisdiction. The Licenses are
current and in full force and effect, and no Governmental Body has Threatened to
terminate any License.

 

5

 

  

(b)          Schedule 3.7(b) sets forth a list and reasonable description of all
claims or Proceedings involving either of the Targets or any employees or agents
of either of the Targets since January 1, 2013: (i) relating to the Businesses;
(ii) relating to Liabilities for payments under any bond, or (iii) brought or
Threatened by a customer or former customer of either of the Targets with
respect to a product or service provided by either of the Targets during such
period.

 

3.8         Taxes.

 

(a)          Each of the Targets have filed all Tax Returns that are or were
required to be filed by or with respect to it pursuant to applicable Legal
Requirements (including, without limitation, the Targets’ most current Tax
Returns). Each of the Targets have paid all Taxes that have or may have become
due pursuant to those Tax Returns or otherwise for all periods up to and
including the Closing Date, or pursuant to any assessment received by either of
the Targets except in respect of such Taxes as are listed in Schedule 3.10(a)
and are being contested in good faith.

 

(b)          Seller has made available to Buyer complete and accurate copies of
each of the Targets’ Tax Returns as of each of the Targets’ year-end in each of
the years 2012 and 2013.

 

(c)          Except as set forth on Schedule 3.8(c), since January 1, 2013,
neither of the Targets’ Tax Returns have been, or are presently, subject to
audits by any Governmental Body.

 

(d)          There exists no proposed tax assessment against either of the
Targets. No consent to the application of Section 341(f)(2) of the IRC has been
filed with respect to any property or assets held, acquired, or to be acquired
by either of the Targets. All Taxes that each of the Targets are or were
required by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person, except for unintentional, incidental, and immaterial
errors in the calculation, withholding, or collection of such Taxes of a type
and nature made or incurred in a manner consistent with operation of each of the
Targets in accordance with prudent business practices.

 

(e)          All Tax Returns filed by or on behalf of each of the Targets are
true, correct, and complete. There is no tax sharing agreement that will require
any payment by either of the Targets after the date of this Agreement.

 

3.9         No Material Adverse Effects. Since January 1, 2013, there have not
been any events that have had a Material Adverse Effect upon the business,
operations, properties, prospects, assets, or condition of either of the
Targets, and no event has occurred or circumstance exists that may result in
such a Material Adverse Effect, and, except for this Agreement, the neither of
the Targets have, except as set forth on Schedule 3.9:

 

(a)          had any material adverse changes in the its condition (financial or
otherwise), operations, business, properties, assets, or Liabilities, other than
changes in the Ordinary Course of Business;

 

6

 

  

(b)          suffered any substantial losses or waived any substantial rights;

 

(c)          had any resignations or terminations of employment of any of its
key officers or key employees;

 

(d)          entered into any transactions not in the Ordinary Course of
Business;

 

(e)          been Threatened with any Proceedings or received any notice of or
become aware of any facts that would reasonably be expected to lead to any
Proceedings; or

 

(f)          agreed, whether orally or in writing, to do any of the foregoing.

 

3.10      Compliance with Legal Requirements; Governmental Authorizations.

 

(a)         Except as set forth in Schedule 3.10(a):

 

(i)          Each of the Targets are, and at all times since January 1, 2012,
have been, in compliance with each material Legal Requirement that is or was
applicable to either of the Targets or to the conduct or operation of either of
its Businesses or the ownership or use of either of the Targets’ assets,
including but not limited to compliance with all Licenses; and

 

(ii)         Neither of the Targets has received, at any time since January 1,
2012, any notices or other written communications from any Governmental Body,
including the Financial Industry Regulatory Authority (“FINRA”), or any other
Person regarding any violation of, or failure to comply with, any Legal
Requirement.

 

(b)         Schedule 3.10(b) contains a complete and accurate list of each
material Governmental Authorization, including but not limited to the Licenses,
that are held by each of the Targets or that otherwise relates to the Businesses
of each of the Targets. Each Governmental Authorization listed or required to be
listed in Schedule 3.10(b) of the Disclosure Schedule is valid and in full force
and effect. Except as set forth in Schedule 3.10(b):

 

(i)          Following reasonable investigation and inquiry, to the best of the
Knowledge of Seller, there is no fact, event, or circumstance indicating that
either of the Targets have not, and at all times since January 1, 2012, have not
been, in compliance in all material respects with the terms and requirements of
each Governmental Authorization identified or required to be identified in
Schedule 3.10(b);

 

(ii)         Following reasonable investigation and inquiry, to the best of the
Knowledge of Seller, there is no event, occurrence, or circumstance that (with
or without notice or lapse of time) (A) constitutes or results directly or
indirectly in a violation of or a failure to comply with any term or requirement
of any Governmental Authorization listed or required to be listed in Schedule
3.10(b) of the Disclosure Schedule or (B) results directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Authorization listed or required to be listed
in Schedule 3.10(b);

 

7

 

  

(iii)        Neither of the Targets have received, at any time since January 1,
2013, any notices or other written communications from any Governmental Body or
any other Person regarding (A) any violations of or failure to comply with any
terms or requirements of any Governmental Authorization, or (B) any revocations,
withdrawals, suspensions, cancellations, terminations of, or modifications to
any Governmental Authorization; and

 

(iv)        all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 3.10(b)
and for renewal of the Licenses have been duly filed on a timely basis with the
appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.

 

(c)         The Governmental Authorizations listed in Schedule 3.10(b)
collectively constitute all of the Governmental Authorizations necessary to
lawfully conduct and operate the Businesses in the manner currently conducted
and operated.

 

(d)         To the best of Seller’s Knowledge, and following a reasonable
investigation, there is no ongoing investigation into either CSI Business or CIA
Business by any Governmental Body.

 

3.11       Legal Proceedings; Judgments. Except as set forth in Schedule 3.11,
(a) no Proceeding involving or related to either of the Targets, the Businesses
or any officers, employees, directors, or agents of either of the Targets, are
currently pending; (b) no Judgments involving or related to either of the
Targets or the Businesses are currently outstanding; and (c) no breach of
contracts, breach of warranties, torts, negligence, infringements, product
liabilities, discrimination, wrongful discharges, or other claims of any nature
or related to the Businesses have been asserted or, to the Knowledge of Seller
following reasonable investigation and inquiry, Threatened against either of the
Targets at any time since January 1, 2012.

 

3.12       Intellectual Property; Trade Secrets.

 

(a)          Schedule 3.12(a) sets forth a complete list of all of the
Intellectual Property each of the Targets own or have the right to use, except
for mass-produced, shrink wrap computer software products licensed by third
parties at a cost to each of the Targets of less than $2,500 (“Target
Intellectual Property”). To the Knowledge of Seller, the Targets are not, and
have not received written notices or complaints that they are, infringing upon
the intellectual property rights of any third party with respect to either of
the Targets’ use of Targets Intellectual Property, nor does Seller have
Knowledge that any third party is infringing upon the rights of either of the
Targets in Target Intellectual Property. To the Knowledge of Seller, there are
no claims pending against either of the Targets alleging that either of the
Targets’ use of Target Intellectual Property infringes on the intellectual
property rights of any third party and no such claim is Threatened.

 

8

 

  

(b)          To the Knowledge of Seller, each of the Targets has taken
commercially reasonable precautions to protect the secrecy, confidentiality, and
value of the Trade Secrets. Following reasonable investigation and inquiry, to
the Knowledge of Seller, each of the Targets own or have the unrestricted right
to use and to transfer to Buyer all of the Trade Secrets.

 

3.13       Interests of Related Persons.  Except for normal advances for
business expenses incurred in the Ordinary Course of Business, no Related Person
of Seller, nor any affiliate of any of the foregoing parties, has any loan or
other obligation outstanding to or from either of the Targets, or for which
either of the Targets are or may be liable under a guaranty or otherwise, or has
any material interest in any firm, person, or entity with which either of the
Targets have entered into any contract or lease, or with which either of the
Targets do business and which would influence that person in doing business with
either of the Targets, other than as set forth in Schedule 3.13.

 

4.         Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as follows:

 

4.1           Existence and Good Standing. Buyer is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Nevada, with full power and authority to own or lease and use its
properties and assets and to carry on its business as such business is now
conducted.

 

4.2           Authorization. Buyer has the requisite corporate power and
authority to execute, deliver, and perform this Agreement and the Contemplated
Transactions to which it is a party, all necessary corporate actions of Buyer’s
Board of Directors authorizing the execution, delivery, and performance hereof
and thereof having been taken. This Agreement has been duly executed and
delivered by Buyer and constitutes, and the Contemplated Transactions to which
it will be a party will be duly executed and delivered and, when so executed and
delivered, will constitute valid and legally binding agreements of Buyer
enforceable against it in accordance with their respective terms, subject, as to
enforcement, bankruptcy, insolvency, moratorium, reorganization, fraudulent
transfer, and other laws affecting creditors’ rights generally and to general
equitable principles.

 

4.3           Regulatory Consents. Except for notice filings or applications
required by Buyer with FINRA, no applications, notices, reports, or other
filings are required to be made by Buyer with, and no consents, registrations,
approvals, permits, or authorizations are required to be obtained by Buyer from,
any Governmental Body in connection with the execution, delivery and performance
of this Agreement or the Contemplated Transactions by Buyer, and the
consummation by it of the transactions contemplated hereby. To Buyer’s
Knowledge, there is no reason why any required regulatory approvals or consents
may not be received or may be subject to the imposition of an onerous condition.

 

5.         Covenants of Seller Prior to Closing Date.

 

5.1           Clients List; Access and Investigation. Between the date of this
Agreement and the Closing Date, Seller or Representatives of Seller and each of
the Targets will (a) furnish to Buyer on Schedule 5.1 a list of Clients of each
of the Targets as of the date hereof showing for each Client the Client’s name,
Managed Assets as of June 30, 2014, (b) afford Buyer and its Representatives
full and free access to each of the Targets’ personnel, properties (including
environmental testing), contracts, books and records, and other documents and
data during reasonable and customary business hours, (c) furnish Buyer and its
Representatives with copies of all such contracts, books and records, and other
existing documents and data as Buyer may reasonably request, and (d) furnish
Buyer and its Representatives with such additional financial, operating, and
other data and information as Buyer may reasonably request.

 

9

 

  

5.2        Operation of the Business of the Targets. Between the date of this
Agreement and the Closing Date, Seller will ensure that each of the Targets
will:

 

(a)          conduct the Businesses only in the Ordinary Course of Business;

 

(b)          use its reasonable best efforts to preserve intact the current
business organization of each of the Targets, keep available the services of the
current officers, employees, and agents of each of the Targets, and maintain the
relations and good will with suppliers, customers, landlords, creditors,
employees, agents, insurers, and others having business relationships with
either of the Targets;

 

5.3           Available Cash after Closing. Seller will have no obligation to
ensure that any cash is on deposit in any account owned or controlled by either
of the Targets after the Closing Date. Each of the Targets will be allowed to
dividend all available cash to Seller concurrent with the Closing.

 

5.4           Negative Covenant. Except as otherwise expressly required pursuant
to this Agreement, between the date of this Agreement and the Closing Date,
Seller and each of the Targets will not, without the prior written approval from
Buyer, take any affirmative action, or fail to take any reasonable action within
its control, as a result of which any of the changes or events listed in
Section 3.6 occurs or is reasonably likely to occur.

 

5.5           Required Approvals. As promptly as practicable after the date of
this Agreement, Seller will use commercially reasonable efforts to make, or to
cause each of the Targets to make, all filings required by Legal Requirements to
be made by any of them in order to consummate the Contemplated Transactions and
will use commercially reasonable efforts to obtain, or will use commercially
reasonable efforts to cause each of the Targets to obtain, all consents
identified on Schedule 3.12(c); provided, however, that this Agreement will not
require either of the Targets or Seller to dispose of or make any commercially
unreasonable change in any portion of either of the Businesses or Seller’s
business or assets or to incur any commercially unreasonable burden to obtain a
Governmental Authorization.

 

6.         Covenants of Buyer Prior to Closing Date.

 

6.1           Approvals of Governmental Bodies. As promptly as practicable after
the date of this Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions. Between the date of this Agreement
and the Closing Date, Buyer will, and will cause each such Related Person to,
(a) cooperate with Seller with respect to all filings that Seller is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(b) cooperate with Seller in obtaining all consents identified in Section 3.2 of
the Disclosure Schedule.

 

10

 

  

6.2         Reasonable Best Efforts. Except as set forth in Section 6.1, between
the date of this Agreement and the Closing Date, Buyer will use its reasonable
best efforts to cause the conditions in Sections 7 and 8 to be satisfied.

 

7.          Conditions Precedent to Buyer’s Obligation to Close. Buyer’s
obligation to purchase the Shares and the Membership Interestsand to take the
other actions required to be taken by Buyer to consummate the Contemplated
Transactions are subject to the satisfaction, at or prior to the Closing, of
each of the following conditions (any of which may be waived by Buyer, in whole
or in part):

 

7.1         Due Diligence and Disclosure Schedule. Buyer shall have completed
its due diligence investigation and review of each of the Targets and its review
of the Disclosure Schedules attached to this Agreement and the results thereof
shall be satisfactory to Buyer in its sole discretion; provided, however, that
it shall be conclusively presumed that this condition has been satisfied on the
earlier of (i) the Closing Date, or (ii) the thirtieth day after the date
hereof.

 

7.2         Accuracy of Representations. Seller’s representations and warranties
in this Agreement must have been accurate in all material respects as of the
date of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date except (a) for any changes resulting
from activities or transactions which may have taken place after the date hereof
and are permitted or contemplated by this Agreement or which have been entered
into or have otherwise occurred in the Ordinary Course of Business of each of
the Targets and (b) except to the extent that such representations and
warranties are made as of another specified date and, as to such representations
and warranties, the same shall be true as of such specified date.

 

7.3         Seller’s Performance.

 

(a)          All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been duly performed and complied with in all material respects.

 

(b)          Each document required to be delivered pursuant to Section 2.3 must
have been delivered, and each of the other covenants and obligations in Article
5 must have been performed and complied with in all material respects.

 

7.4         Regulatory Consents. Each of the Consents contemplated by Section
5.5 of this Agreement must have been obtained and must be in full force and
effect.

 

7.5         No Proceedings. There shall not have been commenced or Threatened
against Buyer, or against any Person affiliated with Buyer, any Proceeding
(a) involving any challenge to, or seeking damages or other relief in connection
with, any of the Contemplated Transactions, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
Contemplated Transactions.

 

7.6         No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any Material Adverse Effect under, (a) any applicable Legal Requirement
or Order, or (b) any Legal Requirement or Order that has been published,
introduced or otherwise proposed by or before any Governmental Body.

 

11

 

  

7.7         Operation in the Ordinary Course; No Adverse Change.  From the
effective date of this Agreement through the Closing Date, each of the Targets
shall have operated in the Ordinary Course of Business without undertaking any
extraordinary activities or transactions (including, without limitation,
material sales of assets outside the Ordinary Course of Business). There shall
not have been any Material Adverse Effect with respect to either of the Targets,
either of the Targets’ financial condition, prospects, or results of operations,
and none of the changes or events listed in Section 3.7 and Section 3.14 hereof
shall have occurred.

 

7.8         License Agreements. Within 30 days of the date of this Agreement,
Seller and Buyer shall enter into a license agreement permitting the current
employees of Seller who will become employees of Buyer on the Closing Date to
use the premises of Seller to continue conducting the Business on the premises,
provided that all requirements of the license agreement are satisfied.

 

8.        Conditions Precedent to Seller’ Obligation to Close.  Seller’s
obligation to sell the Shares and the Membership Interests and to take the other
actions required to be taken by Seller to consummate the Contemplated
Transactions are subject to the satisfaction, at or prior to the Closing, of
each of the following conditions (any of which may be waived by Seller, in whole
or in part):

 

8.1         Accuracy of Representations. Each of Buyer’s representations and
warranties in this Agreement must have been accurate in all material respects as
of the date of this Agreement and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date.

 

8.2         Buyer’s Performance. All of the covenants and obligations that Buyer
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.

 

8.3         No Injunction. There must not be in effect any Legal Requirement or
any injunction or other Order that (a) prohibits the sale of the Shares by
Seller to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.

 

8.4         Regulatory Consents. Each of the Consents contemplated by Section
6.1 of this Agreement must have been obtained and must be in full force and
effect.

 

8.5         Employee Hiring. Within 15 days of the date of this Agreement, Buyer
shall offer employment, subject to customary hiring practices, including
pre-hire screenings and pre-hire drug testing, to each of the employees of the
Targets listed on Schedule 8.5 of the Disclosure Schedules (the “Employees”).
Schedule 8.5 shall include the name, position, location, and Target Start Date
for each Employee. Buyer shall require each Employee to accept or reject the
offer of employment within 15 days of receipt of the offer by Buyer. If any
Employee ceases to be employed by Buyer within 45 days of the Closing Date, and
such Employee is not terminated for cause by Buyer, Seller shall reimburse Buyer
for the wages paid to such Employee.

 

12

 

  

8.6         License Agreements. Within 30 days of the date of this Agreement,
Seller and Buyer shall enter into a license agreement permitting the current
employees of Seller who will become employees of Buyer on the Closing Date to
use the premises of Seller to continue conducting the Business, provided that
all requirement of the license agreement are satisfied.

 

9.         INDEMNIFICATION.

 

9.1         Survival; Right to Indemnification not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, the
certificate delivered pursuant to Section 2.3(b)(iii), and any other certificate
or document delivered pursuant to this Agreement will survive the Closing. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of Damages, or other remedy based
on such representations, warranties, covenants, or obligations.

 

9.2         Indemnification and Payment of Damages by Seller.

 

(a)         Seller will indemnify and hold harmless Buyer, each of the Targets,
and their respective Representatives, stockholders, controlling persons, and
affiliates (collectively, the “Indemnified Persons”) for, and will pay to the
Indemnified Persons the amount of, any loss, liability, claim, damage (including
incidental, special, consequential, and punitive damages), expense (including
the cost of investigation and offense and reasonable attorneys’ fees), whether
or not involving a third party claim (collectively, “Damages”), arising,
directly or indirectly, from or in connection with:

 

(i)          any breach of any representation or warranty made by Seller in this
Agreement or any other certificate or document delivered by Seller pursuant to
this Agreement;

 

(ii)         any breach of any representation or warranty made by Seller in this
Agreement as if such representation or warranty were made on and as of the
Closing Date, other than any such breach that is expressly identified in the
certificate delivered pursuant to Section 2.3(b)(iii) as having caused any
condition specified in Section 7 not to be satisfied; and

 

(iii)        any breach by Seller of any covenant or obligation of Seller in
this Agreement.

 

(b)         The Seller will not have any liability (for indemnification or
otherwise) with respect to any breach of any representation or warranty unless,
on or before the twelve-month anniversary of the Closing Date, the Buyer
notifies the Seller of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the Buyer.

 

(c)         The Seller’ maximum liability for Damages with respect to a claim
for indemnification or reimbursement based upon a breach of any representation
or warranty shall be limited to and shall not exceed 50% of the Purchase Price
proceeds actually received by Seller.

 

13

 

  

(d)          The indemnification obligations of Seller under this Article 9
shall be the sole and exclusive remedy of the Buyer or any other Indemnified
Person available at law or in equity for any breach of any representation,
warranty, covenant or other terms, conditions or obligations of Seller under
this Agreement and the Buyer (on its behalf and on behalf of all Indemnified
Persons) hereby waives and releases any and all tort claims and causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any tort
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

 

(e)          The remedies provided in this Section 9 shall be the exclusive
remedies that may be available to Buyer or the other Indemnified Persons.

 

9.3         Indemnification and Payment of Damages by Buyer. Buyer will
indemnify and hold harmless Seller, and pay to Seller the amount of any Damages
arising, directly or indirectly, from (a) any breach or inaccuracy of any
representation and warranty of the Buyer contained in this Agreement or in any
certificate delivered by Buyer pursuant to this Agreement, or (b) any breach of,
or failure of the Buyer to perform, any covenant or agreement of the Buyer
contained in this Agreement or in any certificate delivered by Buyer pursuant to
this Agreement.

 

9.4         Procedure of Indemnification—Third Party Claims.

 

(a)          Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceeding against it, such, if a claim is to be made
against an indemnifying party (i.e., Seller), give notice to the indemnifying
party of the commencement of such claim, but the failure to notify the
indemnifying party will not relieve the indemnifying party of any liability that
it may have to any Indemnified Person, except to the extent that the
indemnifying party demonstrates that the defense of such action is prejudiced by
the Indemnified Person’s failure to give such notice.

 

(b)          If any Proceeding referred to in Section 9.4(a) is brought against
an Indemnified Person and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the Indemnified Person determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the Indemnified Person of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the Indemnified Person and, after notice from the indemnifying party to the
Indemnified Person of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person, under this Section 9.4 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
the Proceeding within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be affected by the indemnifying
party without the Indemnified Person’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person in the effect any other claims that may be made against the
Indemnified Person, and (B) the sole relief provided is monetary damages that
are paid in full by the indemnifying party; and (iii) the Indemnified Person
will have no liability with respect to any compromise or settlement of such
claims effected without its consent. If notice is given to an indemnifying party
of the commencement of any Proceeding and the indemnifying party does not,
within 10 days after the Indemnified Person’s notice, give notice to the
Indemnified Person of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the Indemnified Person.

 

14

 

  

(c)          Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the indemnifying party, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
indemnifying party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

 

9.5         Procedure for Indemnification—Other Claims. A claim for
indemnification for any matter not involving a third party claim may be asserted
by notice to the party from whom indemnification is sought.

 

9.6         arbitration. Any disputes regarding any claims for indemnification
under this Article 9 shall be resolved in accordance with Section 12.12 hereof.

 

10.       Termination.

 

10.1       Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:

 

(a)          by either Buyer or Seller if a material breach of this Agreement
has been committed by the other party and such breach has not been (i) remedied
within ten business days following receipt of written notice from the other
party specifying such breach and demanding that it be remedied or (ii) waived;

 

(b)          (i) by Buyer if any of the conditions in Section 7 have not been
satisfied as of the Closing Date or if satisfaction of such condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in
Section 8 has not been satisfied as of the Closing Date or if satisfaction of
such condition is or becomes impossible (other than through the failure of
Seller to comply with their obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date;

 

(c)          by mutual consent of Buyer and Seller; or

 

15

 

  

(d)          by either Buyer or Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before December
31, 2014.

 

10.2       Effect of Termination. Each party’s right of termination under
Section 10.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 10.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 12.1 will survive; provided, however, that if
this Agreement is terminated by a party because of the breach of this Agreement
by the other party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.

 

11.         POST-CLOSING COVENANTS.

 

11.1       Taxes.

 

(a)         Any sales, use, real estate transfer, recording, excise, transfer or
similar Tax upon or with respect to the transactions contemplated hereunder, and
any recording or filing fees with respect thereto, will be borne by Seller and
Seller shall, at its own expense, file, to the extent required by Law, all
necessary Tax Returns and other documentation with respect to all such Taxes. If
required by applicable Law, Buyer shall join in the execution of any such Tax
Returns after its review and approval of the contents thereof.

 

(b)         After the Closing Date, Seller and Buyer shall:

 

(i)          assist the other in preparing any Tax Returns which such other
party is responsible for preparing and filing in accordance with the provisions
of this Section 11.1;

 

(ii)         cooperate fully in preparing for any audits or examinations of, or
any disputes with Tax authorities regarding, any Tax Returns of Seller for any
Tax period or portion of a tax period ending on or before the Closing Date; and

 

(iii)        furnish each other with copies of correspondence received from any
Tax authority in connection with any Tax audit or examination with respect to
any such Tax Return or any administrative or court proceedings relating to any
such Tax audit or examination.

 

11.2       Confidentiality. After the Closing, except as required by applicable
Law, each party will, and will cause all Related Persons to, hold, and will
cause its and their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the terms of the
transactions contemplated by this Agreement and the Ancillary Agreements;
provided, however, that a party may disclose any such information to the extent
that such party is required to disclose for tax purposes, financial reporting
purposes, or otherwise by Law. If a party or any of its Related Persons or
Representatives discloses any such information in accordance with the
immediately preceding proviso as a result of tax purposes (other than in
connection with preparing, filing, and/or amending tax returns or handling any
matters with respect to such tax returns), financial reporting purposes or
otherwise by Law, such party shall promptly notify the other party in writing
and, if applicable, shall exercise its commercially reasonable efforts to obtain
an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

16

 

  

11.3       Employee Matters. Buyer shall provide each Employee who accepts an
offer of employment with substantially similar compensation to such Employee’s
current level. Buyer and Seller shall use commercially reasonable efforts to
ensure that each Employee who accepts an offer of employment with Buyer is
employed by Buyer on his or her Target Start Date. Nothing herein shall be
construed to require Buyer to hire any Employee for any particular period of
time and all Employees (except any employed pursuant to an employment agreement)
who become employees of Buyer shall be considered “at will” employees of Buyer.

 

12.       General Provisions.

 

12.1       Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, financial advisors, investment bankers and
accountants. In the event of termination of this Agreement, the obligation of
each party to pay its own expenses will be subject to any rights of such party
arising from a breach of this Agreement by the other party.

 

12.2       Casualty Loss. Seller shall bear the risk of loss, destruction, or
damage to each of the Targets and the assets of each of the Targets caused by
fire or other casualty through the Closing Date. Thereafter such risk shall
shift to Buyer.

 

12.3       Public Announcements. Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions will be issued,
if at all, at such time and in such manner as Buyer and Seller mutually
determine. Unless consented to by each party hereto in advance or required by
Legal Requirements, prior to the Closing, the parties shall and shall cause
their Representatives to keep this Agreement strictly confidential and may not
make any disclosure of this Agreement to any Person other than the parties’
Representatives.

 

12.4       Notices. All notices, demands, and requests required or permitted to
be given under the provisions of this Agreement shall be in writing and shall be
deemed given: (a) when personally delivered to the party to be given such notice
or other communication; (b) on the business day that such notice or other
communication is sent by facsimile or similar electronic device, fully prepaid,
which facsimile or similar electronic communication shall promptly be confirmed
by mailed notice; (c) on the third business day following the date of deposit in
the United States mail if such notice or other communication is sent by
certified or registered mail with return receipt requested and postage thereon
fully prepaid; or (d) on the business day following the day such notice or other
communication is sent by reputable overnight courier, to the following:

 

17

 

  

If to Seller:

 

CertusHoldings, Inc.

2 West Washington Street, Suite 700

Greenville, SC 29601

Attn: Thomas Simpson

Telephone: (864) 478-1389

Email: thomassimpson@certusbank.com

    If to Buyer:

Investview, Inc.

54 Broad Street, Suite 304

Red Bank, NJ 07701

Attn: Dr. Joseph Louro

Telephone:

Email: drjoelouro@investview.com

 

or to such other address or facsimile number as the parties may designate by
proper notice.

 

12.5       Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) do such other acts and things, all as the other
party may reasonably request for the purpose of effecting the intent of this
Agreement and the documents referred to in this Agreement or effecting or
memorializing the Contemplated Transactions.

 

12.6       Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement or any document delivered in connection
with the Contemplated Transactions will operate as a waiver of such right, power
or privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that is given
by a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement or in any document
delivered in connection with the Contemplated Transactions.

 

12.7       Entire Agreement and Modification. This Agreement supersedes all
prior agreements between Buyer and Seller and constitutes (together with the
documents referred to in this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject
matter. This Agreement may not be amended except by a written agreement executed
by the parties hereto.

 

18

 

  

12.8       Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights under this Agreement without the prior written approval
from the other parties except that Buyer may assign any of its rights under this
Agreement to any Related Person or Subsidiary of Buyer; but no such assignment
will release Buyer from any obligations hereunder. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the heirs, successors, personal representatives and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their heirs, successors, personal representatives
and permitted assigns.

 

12.9       Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree or in a
particular circumstance will remain in full force and effect to the extent not
held invalid or unenforceable and in all other circumstances.

 

12.10     Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. Except as otherwise expressly set forth herein, all
references to “Article” or “Articles” or “Section” or “Sections” refer to the
corresponding Article or Articles or Section or Sections of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms.

 

12.11     Arbitration. Any controversy or claim arising out of or relating to
this Agreement or any related agreement shall be settled by arbitration in
accordance with the following provisions:

 

(a)          The agreement of the parties to arbitrate covers all disputes of
every kind relating to or arising out of this Agreement or any of the
transactions contemplated by this Agreement. Disputes include actions for breach
of contract with respect to this Agreement, as well as any claim based upon tort
or any other causes of action. In addition, the arbitrators selected according
to procedures set forth below shall determine the arbitrability of any matter
brought to them, and their decision shall be final and binding on the parties,
and judgment upon the award may be entered in any court of competent
jurisdiction in the United States. The forum for the arbitration shall be
Atlanta, Georgia, and the governing Law for the arbitration shall be the Law of
the State of Georgia, without reference to its conflicts of laws provisions.
There shall be three arbitrators, unless the parties are able to agree on a
single arbitrator. In the absence of such agreement within ten days after the
initiation of an arbitration proceeding, Seller shall select one arbitrator and
Buyer shall select one arbitrator, and those two arbitrators shall then select,
within ten days, a third arbitrator. If those two arbitrators are unable to
select a third arbitrator within such ten-day period, a third arbitrator shall
be appointed by the commercial panel of the American Arbitration Association.
The decision in writing of at least two of the three arbitrators shall be final
and binding upon the parties. Each party shall bear its own fees and expenses
with respect to the arbitration and any proceeding related thereto and the
parties shall share equally the fees and expenses of the American Arbitration
Association and the arbitrators.

 

19

 

  

(b)          The arbitration shall be administered by the American Arbitration
Association. The rules of arbitration shall be the Commercial Arbitration Rules
of the American Arbitration Association, as modified by any other instructions
that the parties may agree upon at the time, except that each party shall have
the right to conduct discovery in any manner and to the extent authorized by the
Federal Rules of Civil Procedure as interpreted by the federal courts. If there
is any conflict between those rules and the provisions of this Section, the
provisions of this Section shall prevail.

 

(c)          The arbitrators shall be bound by and shall strictly enforce the
terms of this Agreement and may not limit, expand or otherwise modify its terms.
The arbitrators shall not have power to award damages in connection with any
dispute in excess of actual compensatory damages and shall not multiply actual
damages or award consequential or punitive damages.

 

12.12    Litigation. In the event that the prior, binding arbitration set forth
in Sections 12.11(a)-(c) above shall for any reason be deemed unenforceable, the
parties to this Agreement consent and agree that any disputes between the
parties or any disputes arising under this Agreement shall be exclusively
resolved in the State Courts of Greenville, South Carolina or the United States
District Court for South Carolina. The parties to this Agreement consent to
jurisdiction in and agree to have any such disputes exclusively resolved in
these two courts. The parties agree that these courts are the most convenient
venue for the resolution of any such disputes.

 

12.13    Legal Fees and Costs. Except as provided in Section 12.11 above, if a
legal action is initiated by any party to this Agreement against another,
arising out of or relating to the alleged performance or non-performance of any
right or obligation established hereunder, or any dispute concerning the same,
the prevailing party shall be entitled to recover its reasonable legal fees and
costs from the other party.

 

12.14    Mutual Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

12.15    Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or via .pdf format shall be deemed to be their original signatures for
all purposes.

 

20

 

  

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

SELLER       CERTUSHOLDINGS, INC.       By: /s/ Len Davenport   Name: Len
Davenport   Title: Treasurer  

 

BUYER       INVESTVIEW, INC.       By: /s/Dr. Joseph Louro   Name: Dr. Joseph
Louro   Title: Chief Executive Officer  

 

21

 

 

Schedule 3.2(b)

 

Conflicts

 

To be delivered by Seller prior to Closing

 

22

 

  

Schedule 3.2(c)

 

Required Notices, Consents, and Authorizations

 

To be delivered by Seller prior to Closing

 

23

 

  

Schedule 3.2(d)

 

Contracts Relating to the Issuance, Sale or Transfer or Shares or Membership
Interest

 

To be delivered by Seller prior to Closing

 

24

 

  

Schedule 3.5(a)

 

Material Contracts

 

To be delivered by Seller prior to Closing

 

25

 

  

Schedule 3.7(a)

 

Licenses

 

To be delivered by Seller prior to Closing

 

26

 

  

Schedule 3.7(b)

 

Complaints or Actions

 

To be delivered by Seller prior to Closing

 

27

 

  

Schedule 3.8(a)

 

Taxes Contested

 

To be delivered by Seller prior to Closing

 

28

 

  

Schedule 3.8(c)

 

Taxes Returns Under Audit

 

To be delivered by Seller prior to Closing

 

29

 

 

 Schedule 3.9

 

Material Changes

 

To be delivered by Seller prior to Closing

 

30

 

  

Schedule 3.10(a)

 

Exceptions to Legal Compliance

 

To be delivered by Seller prior to Closing

 

31

 

  

Schedule 3.10(b)

 

Government Authorization

 

To be delivered by Seller prior to Closing

 

32

 

 

 Schedule 3.11

 

Legal Proceedings

 

To be delivered by Seller prior to Closing

 

33

 

  

Schedule 3.12(a)

 

Intellectual Property

 

To be delivered by Seller prior to Closing

 

34

 

  

Schedule 3.13

 

Interests of Related Persons

 

To be delivered by Seller prior to Closing

 

35

 

  

Schedule 5.1

 

Client List

 

To be delivered by Seller prior to Closing

 

36

 

  

Section 8.5

 

Hiring Employees

To be provided by Buyer

 

Teammate
Number Name Dept No Department Function Job Title Location Target Start Date
Disposition                                                                    
                                                                               
                                                                               
                                                                             

 

37

 

  

Exhibit A

 

DEFINITIONS

 

“Accounts Receivable” means all trade accounts receivable and other rights to
payment from customers of any Seller and the full benefit of all security for
such accounts or rights to payment, including all commissions, compensation, and
bonuses received from any insurers arising from the sale or renewal of any
insurance policies or products and all trade accounts receivable representing
amounts receivable in respect of products sold or services rendered to customers
of any Seller, all other accounts receivable of any Seller and full benefit of
all security for such accounts and any claim, remedy or any other right related
to any of the foregoing.

 

“Agreement” has the meaning set forth in the Introduction and Background
Sections of this Agreement.

 

“Ancillary Agreements” has the meaning set forth in Section 2.3(a)(iii) of this
Agreement.

 

“Businesses” has the meaning set forth in the Background Section of this
Agreement.

 

“Buyer” has the meaning set forth in the Introduction and Background Sections of
this Agreement.

 

“CIA” has the meaning set forth in the Background Section of this Agreement.

 

“CIA Business” has the meaning set forth in the Background Section of this
Agreement.

 

“CSI Business” has the meaning set forth in the Background Section of this
Agreement.

 

“Clients” shall mean, collectively, the clients to which Seller provide
investment management or investment advisory services as of the date hereof.

 

“Closing” has the meaning set forth in Section 2.4 of this Agreement.

 

“Closing Date” means the date and time as of which the Closing actually takes
place, as set forth in Section 2.4.

 

“Consent” means any approval, consent, ratification, waiver or other
authorization (including any Governmental Authorization).

 

“Contemplated Transactions” means this Agreement along with the Ancillary
Agreements.

 

“Damages” has the meaning set forth in Section 9.2(a) of this Agreement.

 

“Employees” has the meaning set forth in Section 8.5 of this Agreement.

 

38

 

  

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal or restriction of any kind, including any restriction on use, voting,
transfer (other than restrictions on transfer under applicable securities laws),
receipt of income or exercise of any other attribute of ownership.

 

“GAAP” means United States generally accepted accounting principles applied
consistently.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” means any:

 

(a)          nation, state, county, city, town, village, or district;

 

(b)          federal, state, local, municipal, foreign, or other government;

 

(c)          governmental or quasi-governmental authority or any similar
recognized organization or body (including any governmental agency, branch,
department, official, or entity and any court or other tribunal);

 

(d)          multi-national organization or any similar recognized organization
or body; or

 

(e)          other similar recognized organization or body of any federal,
state, county, municipal, local, or foreign government or other similar
recognized organization or body exercising similar powers or authority.

 

“Intellectual Property” means any and all trade names, and all derivatives
thereof, trademarks, service marks, logos, patents, patent rights, copyrights
(as well as applications, registrations and certificates for any of the
foregoing), and proprietary processes and formulas, inventions, Trade Secrets,
know-how of each of the Targets and other proprietary rights of either of the
Targets generally considered to be intellectual property.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and regulations
issued pursuant to the IRC.

 

“Judgment” means any order, writ, injunction, citation, award, decree or other
judgment of any nature of any foreign, federal, state or local court,
Governmental Body, administrative agency, regulatory authority or arbitration
tribunal.

 

“Knowledge” means, with respect to a Person, and includes those facts or matters
that any individual who is serving, or who has at any time served, as an owner,
director, officer, executive, partner, manager, member, executor, or trustee of
that Person (or in any similar capacity) (a) is, or at any time was, actually
aware of that fact or matter; or (b) could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement.

 

39

 

  

“Knowledge of Seller” and all derivative forms thereof means, collectively, the
knowledge of the Seller and executive officers of Seller with respect to such
facts or matters of which such Persons are actually aware or reasonably should
be aware in their capacity as the executive officers of Seller, and such
knowledge is supported by the Affidavit and Certificate.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, self regulatory agency, or other administrative
order, constitution, law, ordinance, principle of common law, regulation,rule,
statute, or treaty including, but not limited to, approval from FIRNA with
respect to the change in ownership of CSI under Rule 1017.

 

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due)
related to the Businesses.

 

“Licenses” means all permits, licenses, qualifications, consents, orders,
waivers, Governmental Authorizations, or other authorizations used in, necessary
for, relating to or arising from the conduct of the Businesses.

 

“Managed Assets” shall mean, as of any date, with respect to any Client, the
aggregate asset value of the Client’s assets as of such date with respect to
which Seller provides investment management or investment advisory services.

 

“Membership Interest” means the membership interest in CIA, a Georgia limited
liability company.

 

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative agency
or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if such action is
consistent in all material respects with the past practices of such Person and
is taken in the ordinary course of the normal operations of such Person.

 

“Organizational Documents” means (a) the articles of organization and the
operating agreement of a limited liability company; (b) the articles of
incorporation and the bylaws of a corporation; (c) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person; and (d) any amendment to any of the foregoing.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

 

40

 

  

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Purchase Price” has the meaning set forth in Section 2.2 of this Agreement.

 

“Related Person” means, with respect to a specified Person other than an
individual:

 

(a)          any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

 

(b)          any Person that holds a Material Interest in such specified Person;

 

(c)          each Person that serves as a director, officer, partner, executor,
or trustee of such specified Person (or in a similar capacity);

 

(d)          any Person in which such specified Person holds a Material
Interest; and

 

(e)          any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).

 

For purposes of this definition, “Material Interest” means direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of voting securities or other voting interests representing at least
10% of the outstanding voting power of a Person or equity securities or other
equity interests representing at least 10% of the outstanding equity securities
or equity interests in a Person.

 

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

 

“Schedule” means any disclosure schedule delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.

 

“Seller” has the meaning set forth in the Background Section of this Agreement.

 

“Shares” means shares of the outstanding common stock of CertusSecurities, Inc.,
a Georgia corporation.

 

“Subsidiary” means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests (a) having the power to
elect a majority of that corporation’s or other Person’s board of directors or
similar governing body, or (b) otherwise having the power to direct the business
and policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries.

 

“Target Intellectual Property” has the meaning set forth in Section 3.12(a) of
this Agreement.

 

41

 

  

“Targets” has the meaning set forth in the Background Section of this Agreement.

 

“Tax” means all federal, state, local or foreign income, gross income, gains,
gross receipts, sales, use, ad valorem, goods and services, capital, production,
transfer, franchise, windfall profits, license, payroll, withholding,
employment, occupation, disability, excise, estimated, stamp, property (personal
or real), environmental, custom duties, unemployment, or other taxes of any kind
whatsoever, together with any interest, additions, or penalties thereto and any
interest in respect of such interest and penalties, related to the Businesses.

 

“Tax Return” means any return (including any information return), declaration,
report, or statement relating to Taxes required to be filed with, or submitted
to, any Governmental Body, including any schedule or attachment thereto and
including any amendment thereof, on behalf of the Business.

 

“Threatened” means, with respect to any claim, Proceeding, dispute, action or
other matter, that a demand with respect to such claim, Proceeding, dispute
action or matter has been made in writing or a notice of such claim, Proceeding,
dispute, action or other matter has been given in writing.

 

“Trade Secrets” means all information of either of the Targets, including all
know-how, trade secrets, confidential information, customer identities and
lists, revenue figures from customers’ accounts, customer risk requirements and
characteristics, key contact personnel, financial data and performance, payroll,
policy expiration dates, policy terms, conditions and rates, information about
prospective customers, information about methods of soliciting business and
marketing programs, information about specialized insurance markets, software,
technical information, data, process technology, plans, drawings, and blue
prints which (a) derives economic value from not being generally known to, and
not being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

42

 

  

Exhibit B

 

Form of License Agreement

 

43

 

  

Exhibit C

 

Assignment of Shares

 

FOR VALUE RECEIVED, the undersigned, CertusHoldings, Inc. (“Assignor”), a
Delaware corporation, does hereby irrevocably assign and transfer unto
Investview, Inc. (“Assignee”), a [___________] corporation, all of Assignor’s
right, title and interest in and to the shares of stock of CertusSecurities,
Inc. (“CSI”), a Georgia corporation (the “Shares”), standing or listed in the
name of Assignor on the books of CSI. Assignor hereby represents and warrants to
Assignee that Assignor has not pledged, assigned, hypothecated, or otherwise
encumbered the Shares in any way and is the sole and exclusive owner of the
Shares.

 

Dated: October_, 2014  

 

Address: Assignor:     1170 Peachtree Street, Suite 2400 CERTUSHOLDINGS, INC.
Atlanta, GA 30309              By: Len Davenport   Its: Treasurer

 

44

 

  

Exhibit D

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

This Assignment of Membership Interestsis made as of October __, 2014, by and
between CertusHoldings, Inc., a Delaware Corporation (“Assignor”), and
Investview, Inc., a [_________] corporation (“Assignee”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Purchase
Agreement (the “Agreement”), dated as of October __, 2014, by and between
Assignor and Assignee.

 

For good and valuable consideration, receipt of which is hereby acknowledged,
Assignor and Assignee agree as follows:

 

1.          Assignor does hereby assign, transfer, and convey unto Assignee the
right, title, and interest in and to all of Assignor’s Membership Interests in
Certus Investment Advisors, LLC (“CIA”), a Georgia limited liability company,
together with all right, title, and interest in and under the Operating
Agreement of CIA, as amended from time to time.

 

2.          Assignee hereby acknowledges and accepts the foregoing assignment
and acknowledges and accepts that hereinafter the Membership Interests shall be
owned by the Assignee.

 

Address:    ASSIGNEE:       INVESTVIEW, INC.       By: Dr. Joseph Louro   Its:
Chief Executive Officer     Address:    ASSIGNOR:       CERTUSHOLDINGS, INC.    
      By: Len Davenport   Its: Treasurer

 

45

  